ACCEPTED
                                                                                                                                              12-14-00018-CR
                                                                                                                                  TWELFTH COURT OF APPEALS
                                                                                                                                               TYLER, TEXAS
                                                                                                                                         2/17/2015 6:09:35 PM
                                                                                                                                                 CATHY LUSK
                                                                                                                                                       CLERK

                                               CAUSE NO. 12-14-00018-CR

 STATE OF TEXAS
 VS.
                                                                       I        IN THE             FILED IN
                                                                                            12th COURT OF APPEALS
                                                                       I       TWELFTH COURT     TYLER, TEXAS
 ROBERT CLAYTON                                                                             2/17/2015 6:09:35 PM
                                                                       §       OF APPEALS        CATHY S. LUSK
                                                                                                     Clerk
                     MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

           N o w c o m e s R O B E R T C L A Y T O N , Appellant in the above styled and numbered
c a u s e , a n d m o v e s this C o u r t t o g r a n t a n e x t e n s i o n o f t i m e t o file a p p e l l a n t ' s brief, p u r s u a n t
to Rule 38.6 of the T e x a s Rules of Appellate Procedure, and for good cause s h o w s the
following:

           1.         T h i s case is o n appeal f r o m t h e Third Judicial District Court of A n d e r s o n
County, Texas.

           2.         T h e case below w a s styled the S T A T E O F T E X A S vs. R O B E R T C L A Y T O N ,
and numbered 31223.
           3.         Appellant w a s convicted o f Driving W h i l e Intoxicated - Third or More.
          4.          A p p e l l a n t w a s a s s e s s e d a s e n t e n c e o f 2 0 y e a r s in t h e T e x a s D e p a r t m e n t o f
C r i m i n a l Justice, Institutional Division o n D e c e m b e r 9, 2 0 1 3 .
           5.         Notice of appeal w a s given o n J a n u a r y 3, 2 0 1 4 .
           6.         T h e clerk's record w a s filed o n April 7 , 2 0 1 4 ; t h e reporter's record for t h e
p u n i s h m e n t hearing w a s filed o n M a y 2 3 , 2 0 1 4 .                             T h e reporter's record f o r t h e
guilt/innocence portion o f t h e trial w a s filed D e c e m b e r 16, 2 0 1 4 , h o w e v e r , c o u n s e l for
Appellant has not received the record.

           7.         T h e a p p e l l a t e b r i e f is p r e s e n t l y d u e o n F e b r u a r y 1 7 , 2 0 1 5 .
           8.         Appellant requests an extension of time of 30 days from the date Appellant's
attorney receives the reporter's record f r o m Jonette Jackson.


                                                                                                                                    Page No. 1
                9.     T w o prior e x t e n s i o n s t o file t h e brief h a v e b e e n filed in this c a u s e b e c a u s e
Appellant's a t t o r n e y did not received t h e full reporter's record in J u n e 2 0 1 4 a n d h a s not
received t h e full reporter's record t o date.

                10.     D e f e n d a n t is c u r r e n t l y i n c a r c e r a t e d .
                11.    Appellant relies o n t h e following facts a s g o o d c a u s e for t h e requested
extension:

                Appellant's attorney has n o t received t h e reporter's record from Mrs. Jonette
Jackson. Appellant's attorney h a s e m a i l e d and called Mrs. J a c k s o n regarding the record
o n n u m e r o u s occasions. Additionally, Appellant's attorney has contacted Helen W o o t e n ,
court reporter for the punishment hearing, and Ms. W o o t e n has attempted to contact Ms.
Jonette Jackson. Appellant's attorney contacted the Twelfth Court of Appeals to acquire
a c o p y of t h e record a n d w a s advised M s . J a c k s o n s h o u l d h a v e filed a c o p y w i t h t h e court
of record. H o w e v e r , M s . J a c k s o n did n o t file a copy. A clerk f r o m t h e A n d e r s o n C o u n t y
District Clerk's office h a s a l s o a t t e m p t e d to contact M s . J a c k s o n regarding t h e record a n d
w a s u n a b l e t o c o n t a c t her. A t t o r n e y f o r A p p e l l a n t is r e q u e s t i n g a d d i t i o n a l t i m e t o r e c e i v e
t h e e n t i r e r e c o r d a n d p r e p a r e t h e b r i e f , i.e. t h i r t y d a y s f r o m t h e t i m e A p p e l l a n t ' s a t t o r n e y
receives t h e full record. A t t o r n e y for A p p e l l a n t a l s o r e q u e s t s additional t i m e t o a s k for
s u p p l e m e n t s o r a m e n d m e n t s to the record u p o n receipt of t h e entire record.

                12.    Attorney for Appellant is requesting that this Court enter a n order ordering
M s . J o n e t t e J a c k s o n t o provide a c o p y o f t h e reporter's record filed o n D e c e m b e r 1 6 , 2 0 1 4 ,
or in t h e alternative provide A p p e l l a n t ' s a t t o r n e y w i t h a c o p y o f t h e reporter's record f r o m
its f i l e .

                WHEREFORE, PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t
this M o t i o n T o E x t e n d T i m e to File Appellant's Brief, a n d for s u c h other a n d further relief
as the Court m a y d e e m appropriate.




                                                                                                                                           Page No. 2
                                                                  Respectfully submitted,
                                                                 PHILIP C.F L E T C H E R
                                                                 Attorney at Law
                                                                 800 North Mallard
                                                                 Palestine, Texas 75801
                                                                 Telephone: (903) 731-4440
                                                                 Facsimile: (903) 731-4474
                                                                 EmajLJIet^h law@yahoo. com




                                                                       PHlLlPX. FLETCHER
                                                                       State Bar No. 00787478
                                                                       Attorney for R O B E R T C L A Y T O N



                                              CERTIFICATE OF SERVICE
         T h i s is t o c e r t i f y t h a t o n F e b r u a r y 1 7 , 2 0 1 5 , a t r u e a n d c o r r e c t c o p y o f t h e a b o v e a n d
foregoing d o c u m e n t w a s s e r v e d o n thje-District A t t o r n e y ' s Office, A n d e r s o n C o u n t y , b y
hand delivery.


                                                                 PHILIP C.F L E T C H E R




                                                                                                                                    Page No. 3
STATE OF TEXAS

COUNTY OF ANDERSON


                                                          AFFIDAVIT

        BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P

C. F L E T C H E R , w h o after being duly s w o r n stated:

        "I a m t h e a t t o r n e y for t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d entitled

        cause. I have read the foregoing Motion T o Extend T i m e to File Appellant's

        Brief a n d s w e a r t h a t all o f t h e a l l e g a t i o n s o f fact c o n t a i n e d t h e r e i n a r e t r u e

        and correct."                                              ~ x_ .




        SUBSCRIBED AND SWORN TO BEFORE ME o n F e b r u a r y 1 7 , 2 0 1 5 , t o c e r t i f y

which witness m y h a n d and seal o f office.




                                                                                                                               Page No. 4